In an action to recover damages for personal injuries, etc., the defendant International Association of Machinist and Aerospace Workers, Suffolk Lodge No. 1470 appeals from an order of the Supreme Court, Nassau County (De Maro, J.), dated May 15, 1996, which granted the plaintiffs’ motion pursuant to CPLR 4404 (a) to set aside the jury verdict in its favor and directed a new trial.
Ordered that the order is reversed, on the law and the facts, with costs, the plaintiffs’ motion is denied, and the jury verdict is reinstated.
A jury verdict should not be set aside as against the weight of the evidence unless the jury could not have reached its verdict on any fair interpretation of the evidence (see, Lolik v Big V Supermarkets, 86 NY2d 744, 746; Nicastro v Park, 113 AD2d 129, 134). Great deference is accorded to the fact-finding function of the jury, and determinations regarding the credibility of witnesses are for the fact-finders, who had the opportunity to see and hear the witness (see, Corcoran v People’s *340Ambulette Serv., 237 AD2d 402). A review of the evidence in this case demonstrates that a fair basis existed for the verdict in the appellant’s favor. Consequently, the verdict should not have been disturbed (see, Corcoran v People’s Ambulette Serv., supra).
The plaintiffs’ remaining contentions are without merit. Bracken, J. P., Santucci, Altman and Krausman, JJ., concur.